199 F.2d 419
PAPPASv.WELCH.
No. 6482.
United States Court of Appeals Fourth Circuit.
Argued October 6, 1952.
Decided October 8, 1952.

Charles Pappas, pro se.
William P. Woolls, Jr., Sp. Asst. to the U. S. Atty., Alexandria, Va. (A. Carter Whitehead, U. S. Atty., Richmond, Va., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a writ of habeas corpus. Applicant was convicted of assault with intent to commit rape and was sentenced to a term of imprisonment by the United States District Court for the District of Columbia. He was confined in the District of Columbia reformatory at Lorton in the Eastern District of Virginia and filed petition for a writ of habeas corpus before one of the United States District Judges of that District alleging that he had been improperly convicted. The District Judge dismissed the petition for failure to make motion for relief before the sentencing court as required by 28 U.S.C.A. § 2255. This was clearly correct. Meyers v. Welch, 4 Cir., 179 F.2d 707, 708.


2
Affirmed.